

Exhibit 10.52


                                            
HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED UNITS
(Employee)
Pursuant to the terms and conditions of the Holly Energy Partners, L.P.
Long-Term Incentive Plan (the “Plan”), and the associated Restricted Unit
Agreement which has been made separately available to you (your “Agreement”),
you are hereby issued Units subject to certain restrictions thereon and under
the conditions set forth in this Notice of Grant of Restricted Units (the
“Notice”), in the Agreement, and in the Plan (the “Restricted Units”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan or your Agreement. You may obtain a copy of the Plan and a copy of
the prospectus related to the Units by following the instructions attached as
Appendix A. Additionally, you may request a copy of the Plan or the prospectus
by contacting Cara Whitesel at Cara.Whitesel@hollyfrontier.com or 214.954.6530.
Grantee:        ____________
Date of Grant:        ____________, 2016 (the “Date of Grant”)
Number of Units:    __________
Vesting Schedule:
The restrictions on all of the Restricted Units granted pursuant to the
Agreement will expire and the Restricted Units will become transferable and
non-forfeitable according to the following schedule; provided, that you remain
in the employ of, or a service provider to, the Company or its Subsidiaries
continuously from the Date of Grant through such vesting dates.

On or After Each of the Following Vesting Dates
Cumulative Portion of Units as to Which the Restricted Units are Transferable
and Nonforfeitable
December 15, 2017
One-third
December 15, 2018
One-third
December 15, 2019
One-third



Except as otherwise provided in Section 6 of your Agreement, all Restricted
Units that have not become vested and non-forfeitable pursuant to this Notice
will be null and void and forfeited to the Company in the event of your
termination by the Company or its Subsidiaries for any reason. Notwithstanding
the terms of the Plan to the contrary, the restrictions on the Restricted Units
will not vest upon a Change in Control absent a Special Involuntary Termination.


1
US 4719068v.1

--------------------------------------------------------------------------------



Exhibit 10.52


Vesting of the Units will be included in your income in an amount equal to the
closing price of the Units on the date of vesting (or if such day is not a
business day, the next business day after such date). By accepting the
Restricted Units you acknowledge and agree that (a) you are not relying upon any
determination by the Company, its affiliates, Holly Energy Partners, L.P. or any
of their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) of the Fair Market Value of the Units on
the Date of Grant, (b) you are not relying upon any written or oral statement or
representation of the Company Parties regarding the tax effects associated with
this Notice and the Agreement and your receipt, holding and vesting of the
Restricted Units, (c) in accepting the Restricted Units you are relying on your
own judgment and the judgment of the professionals of your choice with whom you
have consulted and (d) a copy of the Agreement and the Plan has been made
available to you. By accepting the Restricted Units you release, acquit and
forever discharge the Company Parties from all actions, causes of actions,
suits, debts, obligations, liabilities, claims, damages, losses, costs and
expenses of any nature whatsoever, known or unknown, on account of, arising out
of, or in any way related to the tax effects associated with this Notice and the
Agreement and your receipt, holding and vesting of the Restricted Units.
Furthermore, you understand and acknowledge that you should consult with your
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under section 83(b) of the Code with respect to the
Restricted Units for which the restrictions have not lapsed. This election must
be filed no later than 30 days after Date of Grant set forth in this Notice of
Grant of Restricted Units. This time period cannot be extended. You acknowledge
(a) that you have been advised to consult with a tax advisor regarding the tax
consequences of the award of the Restricted Units and (b) that timely filing of
a section 83(b) election is your sole responsibility, even if you request the
Company or its representative to file such election on your behalf.
Holly Logistic Services, L.L.C.






    
Michael C. Jennings, Chief Executive Officer






2
US 4719068v.1

--------------------------------------------------------------------------------






Appendix A




A-1
US 4719068v.1 2